
	

114 SRES 133 ATS: Supporting the goals and ideals of National Public Health Week. 
U.S. Senate
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2015
			Mr. Udall (for himself, Mr. Schumer, Ms. Warren, Mr. Brown, Mr. Blumenthal, Mr. Whitehouse, Mr. Durbin, Mr. Heinrich, Mr. Cardin, and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National Public Health Week. 
	
	
 Whereas the week of April 6, 2015, through April 12, 2015, is National Public Health Week; Whereas the theme for National Public Health Week in 2015 is Healthiest Nation 2030, with the goal of making the United States the healthiest nation in one generation;
 Whereas public health organizations use National Public Health Week to educate the public, policymakers, and public health professionals on issues that are important to improving the health of the people of the United States;
 Whereas the value of a strong public health system is in the air we breathe, the water we drink, the food we eat, and the places where we all live, learn, work, and play;
 Whereas there is a 16 percent difference in the health status of people living in the healthiest States compared to people living in the least healthy States;
 Whereas public health professionals help communities prevent, prepare for, withstand, and recover from the impact of a full range of health threats, including disease outbreaks, natural disasters, and disasters caused by human activity;
 Whereas public health professionals collaborate with partners that are not in the health sector, such as city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors have an important influence on health;
 Whereas according to the Institute of Medicine, despite being one of the wealthiest nations in the world, the United States ranks below many other economically prosperous and developing countries with respect to many indicators for healthy life, including life expectancy, infant mortality rates, low birth weight rates, and the rate of drug-related deaths;
 Whereas studies show that small strategic investments in prevention can result in significant savings in health care costs;
 Whereas each 10 percent increase in local public health spending contributes to a 6.9 percent decrease in infant deaths, a 3.2 percent decrease in deaths related to cardiovascular disease, a 1.4 percent decrease in deaths due to diabetes, and a 1.1 percent decrease in cancer-related deaths;
 Whereas in communities across the country, more people are changing the way they care for their health by avoiding tobacco use, eating healthier, becoming more physically active, and preventing unintentional injuries at home and in the workplace;
 Whereas despite having a high infant mortality rate compared to other economically prosperous and developing countries, the United States is making progress, with the infant mortality rate declining 12 percent between 2005 and 2011;
 Whereas in 2013, the percentage of adults smoking in the United States decreased from 21.2 percent to 19.6 percent and the percentage of physically inactive adults in the United States decreased from 26.2 percent to 22.9 percent; and
 Whereas efforts to adequately support public health and prevention can continue to transform a health system focused on treating illness to a health system focused on preventing disease and promoting wellness: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of National Public Health Week;
 (2)recognizes the efforts of public health professionals, the Federal Government, States, tribes, municipalities, local communities, and individuals in preventing disease and injury;
 (3)recognizes the role of public health in improving the health of individuals in the United States; (4)encourages increased efforts and resources to improve the health of people in the United States to create the healthiest nation in one generation through—
 (A)greater opportunities to improve community health and prevent disease and injury; and (B)strengthening the public health system in the United States; and
 (5)encourages the people of the United States to learn about the role of the public health system in improving health in the United States.
			
